DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 24-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 20, 2020.
Applicant's election with traverse of the article in claims 1-23 in the reply filed on November 20, 2020 is acknowledged.  The traversal is on the ground(s) that the constituent layers of the cookware in the article claims are the same as the constituent layers of the method claims.  This is not found persuasive because the requirement for restriction between an article and a method of making an article, as set forth in MPEP § 806.05(f) are:
(1) that the process as claimed can be used to make another and materially different product, or
(2) that the product as claimed can be made by another and materially different process. 
Both elements above are not required.  In the instant case, the product as claimed can be made by another and materially different process, as set forth in the Restriction Requirements.  The search for the article does not require the method areas to be searched.  To add the method search areas to the article search areas would be a burden to the examiner.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. 2006/0042623) in view of Inoue et al. (U.S. 2009/0309186).  Cheng et al. teaches cookware 100 having a multi-layer, solid state bonded composite wall structure (figure 2), the cookware 100 comprising at least one stainless steel layer 123 (paragraph [0021]), and at least one copper layer 122 (paragraph [0021]) metallurgically bonded to the at least one stainless steel 123 layer via solid state bonding, and wherein the at least one copper layer is a grain stabilized copper.
Cheng et al.  discloses the claimed invention except for the at least one copper layer is a grain stabilized copper.  Inoue et al. teaches that it is known to provide a multi-layer article wherein the at least one copper layer is a grain stabilized copper (see paragraph [0041]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cookware of Cheng et al. with the at least one copper layer being a grain stabilized copper, as taught by Inoue et al., in order to prevent grain growth with temperature fluctuations which increases the strength of the layer.
In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
	
Regarding claim 6, the at least one stainless steel layer has a thickness between about 0.01 inches (0.254 mm) to about 0.10 inches (2.54 mm), set forth in paragraph [0021].

Regarding claim 7, the at least one copper layer has a thickness between about 0.01 inches (0.254 mm) to about 0.25 inches (6.35 mm), as set forth in paragraph [0021].

Regarding claim 8, the modified cookware of Cheng et al. discloses the claimed invention except for the at least one stainless steel layer having a diameter between about 5 inches to about 25 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cookware of Cheng et al. with the at least one stainless steel layer having a diameter between about 5 inches to about 25 inches, since cookware comes in a variety of sizes, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 9, the modified cookware of Cheng et al. discloses the claimed invention except for the copper layer having a diameter between about 5 inches to about 25 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cookware of Cheng et al. with the copper layer having a diameter between about 5 inches to In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 10, the at least one stainless steel layer and the at least one copper layer are circular (figure 1), and wherein a diameter of the at least one stainless steel layer (outermost diameter of the stainless steel layer) is equal to a diameter of the at least one copper layer (the “a diameter” being the diameter of the planar central portion, excluding the flared perimeter portion).

Regarding claim 11, the at least one stainless steel layer and the at least one copper layer are circular (figure 1), and wherein a center of the at least one stainless steel layer (located in the center of the annular structure) is on a common axis with a center of the at least one copper layer (figure 2).

Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. 2006/0042623) in view of Inoue et al. (U.S. 2009/0309186), as applied to claim 1 above, and further in view of Allemand et al. (U.S. 2016/0331174).  
Regarding claims 2-4, the modified cookware of Cheng et al. discloses the claimed invention except for the at least one stainless steel layer being made from a 436 stainless steel alloy.  Allemand et al. teaches that it is known to provide cookware with the stainless steel layer being made from a 436 stainless steel alloy (see paragraph [0048]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified cookware of Cheng et al. with the at least one stainless steel layer being made from a 436 stainless steel alloy, as taught by Allemand et al., in order to use a well know material for cookware with adequate strength, and since it has been held to be within the general skill of a worker in the art to select a known material In re Leshin, 125 USPQ 416. 
Regarding claim 3, 436 stainless steel alloy is disclosed in paragraph [0048] of Allemand et al.

Regarding claim 4, 441 stainless steel alloy is disclosed in paragraph [0048] of Allemand et al. which is made from a ferro-magnetic stainless steel with chrome content of at least 17%.

Regarding claim 12, the modified cookware of Cheng et al. discloses the claimed invention except for the cookware being a frying pan.  Allemand et al. teaches that it is known to provide cookware being a frying pan (see paragraph [0003]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified cookware of Cheng et al. having the shape of a frying pan, as taught by Allemand et al., in order to form the cookware with a conventional shape.
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. 2006/0042623) in view of Inoue et al. (U.S. 2009/0309186), as applied to claim 1 above, and further in view of Groll (U.S. 6,267,830).  The modified cookware of Cheng et al. discloses the claimed invention except for the copper layer being made from a C102 copper alloy.  Groll teaches that it is known to provide cookware with copper layer being made from a C102 copper alloy (see col. 6 lines 26-27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified cookware of Cheng et al. with copper layer being made from  a C102 copper alloy, as taught by Groll, in order to use a well know material for cookware with adequate strength, and since it has been held to be within the general skill of a worker in the art to In re Leshin, 125 USPQ 416. 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. 2006/0042623) in view of Groll (U.S. 2005/0208272).  Cheng et al. teaches a cookware 100 having a three-layer (121, 122, 123), bonded composite wall structure, the cookware 100 comprising an upper layer 121 and a lower stainless steel layer 123 (paragraph [0021]), and a copper layer 122 (paragraph [0021]) between the upper layer 121 and the lower stainless steel layer 123, the copper layer 122 metallurgically bonded directly to the upper layer and the lower stainless steel layer.
Cheng et al. discloses the claimed invention except for the upper layer being stainless steel.  Groll teaches that it is known to provide a multi-layer article wherein the upper layer is stainless steel (see paragraph [0002]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cookware of Cheng et al. with the upper layer being stainless steel, as taught by Groll, in order to use a stronger material and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 15, a ring-shaped portion of the lower stainless steel layer is removed to visually expose a portion of the copper layer (paragraph [0031]).
  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. 2006/0042623) in view of Groll (U.S. 2005/0208272), as applied to claim 13 above, and further in view of Inoue et al. (U.S. 2009/0309186).  The modified container of Cheng et al. discloses the claimed invention except for the at least one copper layer is a grain stabilized copper.  Inoue et al. teaches that it is known .

Allowable Subject Matter
Claims 16-23 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the multi-layer cookware structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NIKI M ELOSHWAY/Examiner, Art Unit 3736